Citation Nr: 0926410	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-36 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected or other condition subject 
to compensation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1960 to December 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The record reflects that the Veteran requested to be afforded 
with a Board hearing to be held in Washington, DC in his 
December 2008 VA Form 9.  Subsequently, in May 2009 
correspondence, the Veteran was notified that his hearing was 
scheduled for August 10, 2009.  However, the Veteran later 
submitted correspondence received in July 2009 explaining 
that he did not have the funds to travel to Washington DC for 
the scheduled hearing and asked that he alternatively be 
afforded a hearing in St. Petersburg, Florida.  In the 
accompanying letter, the Veteran's representative 
specifically asked to have the Veteran scheduled for a 
videoconference Board hearing.       

Thus, in consideration of the foregoing, the Board finds that 
a remand is necessary in order to satisfy the Veteran's 
hearing request.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the Board at the next 
available opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




